Citation Nr: 1314837	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-37 089	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee instability (except for periods when temporary total ratings were in effect).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April, July, and November 2009, the RO granted temporary total (100 percent) ratings for the Veteran's service-connected right knee disability due to surgeries requiring convalescence, effective from March 24, 2009 to April 30, 2009, from May 20, 2009 to June 30, 2009, and from September 15, 2009 to October 31, 2009.  Ratings of 10 percent on the basis of knee instability were resumed from May 1, 2009 to May 19, 2009, from July 1, 2009 to September 14, 2009, and since November 1, 2009. 

As the Veteran was granted the full benefit he sought during the periods from March 24, 2009 to April 30, 2009, from May 20, 2009 to June 30, 2009, and from September 15, 2009 to October 31, 2009, his claim for an increased rating for the service-connected right knee disability during those periods will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

In this case, the Veteran was afforded a VA examination in March 2008 to determine the severity of his service-connected right knee disability.  Ranges of knee motions were reported.  However, it was not reported whether there was any weakened movement, excess fatigability, incoordination, flare-ups, or pain associated with the right knee or to what extent, if any, such factors caused additional functional impairment of the knee.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A VA physical therapy treatment note dated on October 5, 2009 reflects that the Veteran was scheduled for follow-up treatment for his right knee disability on October 7, 2009.  The VA treatment records in the claims file are contained in the Bedford Vista electronic records system (dated from August 2005 to January 2006) and the Boston Vista electronic records system (dated to October 2007 and from March 2009 to October 5, 2009).  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a right knee disability contained in the Bedford Vista electronic records system dated from January 2006 through the present, contained in the Boston Vista electronic records system dated from October 2007 through March 2009 and from October 2009 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for both knee flexion and extension.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner shall also report the nature and severity of any scars associated with the service-connected right knee disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions pertaining to the severity of his right knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

3.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

